COURT OF APPEALS OF VIRGINIA


Present:    Judges Frank, Alston and Senior Judge Coleman


MICHELE LYNN NAVARRO
                                                                MEMORANDUM OPINION *
v.     Record No. 2288-10-3                                         PER CURIAM
                                                                   MARCH 15, 2011
CAFÉ ENTERPRISES, INC. AND
 TRAVELERS INDEMNITY COMPANY OF AMERICA


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Timothy E. Kirtner; Gilmer, Sadler, Ingram, Sutherland & Hutton,
                 on briefs), for appellant.

                 (Patsy L. Mundy; Law Offices of Mark J. Beachy, on brief), for
                 appellees.


       Michele Lynn Navarro (claimant) appeals a decision of the Workers’ Compensation

Commission. She contends the commission erred (1) in disregarding the opinions of claimant’s

treating doctors; (2) in relying on the opinions of a non-treating expert; (3) by failing to give

deference to the deputy commissioner’s conclusions regarding claimant’s credibility; and (4) by

failing to consider all the evidence in the record. We have reviewed the record and the

commission’s opinion and find that this appeal is without merit. Accordingly, we affirm for the

reasons stated by the commission in its final opinion. See Navarro v. Café Enterprises, Inc.,

VWC File No. VA000-0012-4834 (Sept. 28, 2010). We dispense with oral argument and

summarily affirm because the facts and legal contentions are adequately presented in the




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                    Affirmed.




                                         -2-